DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sorting apparatus which has different sorting pockets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the evaluation device first introduced in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yacoubian et al. US 8,331,643 (“Yacoubian”).
 	Regarding claim 11, Yacoubian disclosed an apparatus for classifying value documents, in particular bank notes, having: 
 	at least two sensor devices (110, 150) which are arranged to capture waves, in particular electromagnetic waves (col. 7, line 59), reflected on a front side and on a back side of a value document (see Figure 1) and to generate corresponding sensor data or to capture properties of the value document in at least two different regions of the value document by means of different measuring principles and to generate corresponding sensor data (1st  and 4th paragraphs of col. 18), and at least one evaluation device which is arranged to classify the value document with the aid of the sensor data 
 	Regarding claim 12, Yacoubian disclosed the at least one evaluation device has a memory unit for data storage and a control device is provided which is arranged to write the sensor data generated by the at least two sensor devices into the memory unit of the at least one evaluation device (col. 7, line 45 – col. 8, line 25).
 	Regarding claims 13 and 14, Yacoubian disclosed at least two evaluation devices respectively having a memory unit are provided and the control device is arranged to write the sensor data generated by the at least two sensor devices into each memory unit of the at least two evaluation devices, and each of the at least two sensor devices have an evaluation device assigned thereto (see at least Figure 5 and the paragraph bridging columns 12 and 13).
 	Regarding claim 15, Yacoubian disclosed the sensor devices which are configured for capturing electromagnetic waves reflected from the front side and back side of the value document have a first image sensor and a second image sensor, wherein the first image sensor is arranged to capture a remission image of the front side of the value document and to generate corresponding first image sensor data and the second image sensor is arranged to capture a remission image of the back side of the value document and to generate corresponding second image sensor data (Figure 5), and the evaluation device is arranged to classify the value document with the aid of the first image sensor data and the second image sensor data (as mentioned above).

 	Regarding claim 17, Yacoubian disclosed the sensor devices which are configured for capturing properties of the value document in at least two different regions of the value document by means of different measuring principles have at least two different sensor types of the following sensor types: an optical sensor, in particular an image sensor, which is arranged to capture optical properties of the value document and to generate corresponding sensor data, an ultrasonic sensor which is arranged to capture reflection properties and/or transmission properties of the value document for ultrasound and to generate corresponding sensor data, a capacitive sensor which is arranged to capture dielectric properties of the value document and to generate corresponding sensor data, a magnetic sensor which is arranged to capture magnetic properties of the value document and to generate corresponding sensor data, and the evaluation device is configured to classify the value document with the aid of the sensor data generated by the at least two different sensor types, which sensor data relate to properties of the value document captured in the at least two different regions of the value document (see Figure 5 and the last line of column 12 calling the sensors “similar to, or the same as” implicitly teaching that the sensors are the same or different from one another).  
 	Regarding claim 18, Yacoubian disclosed the evaluation device is arranged to check the authenticity of the value document with the aid of the sensor data generated by the at least two different sensor types, which sensor data relate to properties of the 
 	Regarding claim 19, Yacoubian disclosed a value-document processing system having an apparatus for classifying value documents according to claim 11 as mentioned above, and a sorting apparatus which has different sorting pockets and is arranged to output the value documents into the different sorting pockets in dependence on the classifications effected with the aid of the sensor data (Col. 7, line 60 – col. 8, line 25).
 	Regarding claim 20, Yacoubian disclosed a method for classifying value documents having the following steps: capturing waves, in particular electromagnetic waves, reflected on a front side and on a back side of a value document and generating corresponding sensor data or capturing properties of the value document in at least two different regions of the value document by means of different measuring principles and generating corresponding sensor data (see at least col. 7, line 59; Figure 5; and the paragraph bridging columns 12 and 13), classifying the value document with the aid of the generated sensor data which relate to the waves reflected on the front side and back side of the value document or to the properties of the value document captured in the at least two different regions of the value document by means of different measuring principles (see at least the 1st paragraph of col. 11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Figure 2 of Jones et al. US 9,141,876 teaches at least the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653